Citation Nr: 1128412	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-15 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for residuals of a right knee replacement.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to February 1971 and from March 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In September 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  That development was completed, and the case has since been returned to the Board for appellate review.

The Veteran's appeal originally included the issues of entitlement to service connection for a left knee disorder and a low back disorder, entitlement to an increased evaluation for left ear hearing loss, and entitlement to specially adapted housing.  However, he did not submit a substantive appeal for those issues following the issuance of the March 2006 statement of the case (SOC).  The Veteran specifically indicated in his May 2006 VA Form 9 that he had read the SOC and was only appealing the issue of an increased evaluation for a right knee disability.  See 38 C.F.R. §§ 20.202, 20.302.   Accordingly, the issues listed above are not in appellate status, and no further consideration is required.  

The Veteran's representative also submitted a statement in May 2010 in which he addressed the issues of entitlement to a compensable evaluation for left ear hearing loss, entitlement to service connection for a left knee disability, entitlement to service connection for a low back disability, and entitlement to specially adapted housing.  As these issues are not currently on appeal, the Board referred them to the RO in its September 2010 remand.  No action has been taken with regard to these issues, and they are again REFERRED to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the pendency of the appeal, the Veteran has not been shown to have had prosthetic replacement of the right knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity, nor has he been shown to have had ankylosis of the knee, extension limited to 30 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of total right knee replacement have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with a pre-decisional letter in September 2004.  Pelegrini II, 18 Vet. App. at 112.  The September 2004 letter met the requirements with respect to the content of the notice because it notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the September 2004 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the September 2004 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the September 2004 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the September 2004 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

A follow-up letter was issued in May 2006, which provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claim was then readjudicated in the April 2010 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case)


B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records were also obtained from the Social Security Administration in compliance with the September 2010 remand.  He has not identified any other outstanding records that are relevant to his claim.  

In addition, the Veteran was afforded VA examinations in April 2005 and December 2010 in connection with his current claim.  The latter examination was provided in compliance with the September 2010 remand.  

The September 2010 remand directives instructed the examiner to ascertain the severity and manifestations of the Veteran's residuals of a right knee replacement.  The examiner was specifically asked to provide the range of motion in degrees and indicate whether there was ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner was also instructed to address whether the Veteran had recurrent subluxation or lateral instability.  The examiner was asked to address the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as whether the Veteran had any additional disability due to these factors, in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Finally, the examiner was asked to address whether there were chronic residuals consisting of severe painful motion or weakness in the Veteran's right knee, and if not, whether there were intermediate degrees of residual weakness, pain, or limitation of motion.  

In an April 2011 statement, the Veteran's representative asserted that the December 2010 examination was not adequate because the examiner did not properly address the DeLuca factors because it was not noted at what degrees of motion the Veteran experienced pain and functional loss.  Further, the representative argued that the Veteran's slow gait invalidated the examination because it prevented the examiner from accurately addressing the DeLuca factors.  

The Board finds that the December 2010 examination is adequate, and a remand for a new examination is not necessary.  With regard to the DeLuca factors, the examiner documented the Veteran's complaints of stiffness, swelling, and pain, and he stated that the Veteran could not recall specific flare-ups.  He also tested the Veteran's ranges of motion repetitively and concluded that there was no additional loss of range of motion due to the factors set forth in DeLuca.  The examiner further commented that the Veteran walked very slowly due to morbid obesity and chronic obstructive pulmonary disease (COPD), which required portable oxygen.  He noted that it was difficult to assess fatigability and incoordination due to the Veteran's gait.  Regardless, the examiner concluded that he was precluded from engaging in exercise to strengthen his lower extremities due to his COPD, and as a result, he was likely "deconditioned in both legs."  The Board finds that even with the Veteran's gait, the examiner has adequately addressed the DeLuca factors as requested in the September 2010 remand. Thus, the Board is satisfied that there was substantial compliance with its September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Moreover, the December 2010 VA examination was predicated on a review of the claims file and all pertinent evidence of record, as well as on a physical examination and fully addresses the rating criteria that are relevant to rating the disability in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his increased evaluation claim.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Entitlement to a Disability Evaluation in Excess of 30 Percent for Residuals of a Right Knee Replacement

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

The Veteran's residuals of a total right knee replacement are currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that Diagnostic Code, a 100 percent disability evaluation is assigned for one year following the implantation of the prosthesis. Thereafter, a 30 percent disability evaluation is the minimum rating assigned for knee prosthesis, and a 60 percent disability evaluation is contemplated for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The affected knee may also be evaluated on the basis of intermediate degrees of residual weakness, pain, or limitation of motion by analogy to Diagnostic Codes 5256, 5261, or 5262. 

Under Diagnostic Code 5256, a 30 percent disability evaluation is contemplated for ankylosis of the knee at a favorable angle in full flexion or in slight flexion between zero degrees and 10 degrees.  A 40 percent disability evaluation is warranted for ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a 30 percent disability evaluation is assigned for extension limited to 20 degrees, and a 40 percent disability evaluation is warranted for extension limited to 30 degrees.  Id.  

Under Diagnostic Code 5262, a 30 percent disability evaluation is contemplated for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion requiring a brace.  Id.  

The Veteran underwent a right knee replacement on September 6, 2001.  He was thereafter granted service connection for residuals of a total right knee replacement and was assigned a temporary evaluation of 100 percent effective from September 6, 2001, and then a 30 percent disability evaluation effective from November 1, 2002.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 30 percent for his residuals of a total right knee replacement.  He is already assigned the minimum 30 percent disability evaluation under Diagnostic Code 5055, and the medical evidence of record does not show him to have chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

In November 2004, his range of motion was from zero degrees to 75 degrees with pain.  Normal extension is zero degrees and normal flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In April 2004, his range of motion was from zero degrees to 90 degrees.  Throughout October 2005, the Veteran reported that his knee gave way.  

In October 2005, the Veteran submitted a statement indicating that his right knee was in constant pain and that the pain increased when he tried to use a walker or cane.  He stated that he could not stand long enough to cook, wash clothes, or shower.  In October 2005, L. D., the Veteran's spouse, stated that the knee began to give way and feel numb after his knee replacement.  She stated that he used a scooter for mobility and that his leg swelled during shopping trips.  She indicated that he spent most of his time sitting in a recliner because of back and leg pain.  Lastly, in October 2005, S. D., the Veteran's son, stated that the Veteran had problems with mobility and slept in a recliner.  S. D. stated that the Veteran's sleep was poor due to pain and problems breathing due to COPD.  S. D. also indicated that the Veteran's right knee gave out on him "no matter what he [was] doing."  

At his December 2010 VA examination, the Veteran complained that his entire knee hurt.  He reported that his knee popped, gave way, and was swollen.  He reported that on a scale of 0 (no pain) to 10 (most severe pain), his pain ranged from 4 to 7 with intermittent stiffness, swelling, and instability.  He reported that his activities of daily living were not impaired, but that he could stand for only 15 to 20 minutes at a time, and walk for 10 to 20 minutes at a time.  He reported that he could not run, lift, or climb stairs.  

Upon examination, the Veteran's gait was not antalgic, but was very slow due to morbid obesity and COPD requiring portable oxygen.  The Veteran did not use a cane or other assistive device, but carried his portable oxygen container.  The examiner found that he was in minimal distress due to his right knee.  His range of motion was from 0 to 90 degrees.  The examiner noted that there was pain at the endpoint of flexion, but there was no ankylosis.  When compared with the left knee, there was slight warmth to the right knee.  The Veteran's patella had a smooth glide with flexion and extension, and his knee had an anterior instability of +1 and clicking with varus and valgus stress, which indicates slight instability laterally and medially.  No obvious subluxation was identified, and the lateral instability was considered to be slight.  The Veteran complained that his knee was tender, but the examiner was unable to localize the area of tenderness.  An x-ray showed a total knee prosthesis in appropriate alignment with no patellar component.  Marked degenerative changes were noted at the patella and ossification was seen at the quadriceps attachments.  There was no joint effusion.

Regarding the DeLuca factors, the examiner commented that, after repetitive motion testing, there was no change in the Veteran's range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner found no obvious fatigability difference between the Veteran's right and left knees.  Further, there was no obvious incoordination, but the examiner noted that the Veteran's COPD caused him to walk very slowly.  There was no obvious weakness when comparing the right knee to the left, and the Veteran had not fallen due to weakness in his knee.  Although the examiner did not detect specific weakness in the right knee, he noted that the Veteran's COPD and morbid obesity precluded him from engaging in any useful nonimpact exercise to increase the strength in his lower extremities, and as a result, his legs were both likely "deconditioned."  

The examiner found that there was no ecchymosis and that there was no issue regarding dislocated semilunar cartilage, as it was removed during the knee replacement surgery.  

The examiner concluded that the Veteran had limitation of motion of the right knee as described above, with slight lateral ligament instability.  The examiner found that the disability caused by the Veteran's right knee replacement was "mild."  

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran has met the criteria in excess of 30 percent under Diagnostic Code 5055.  The evidence does not show him to have chronic residuals consisting of severe painful motion or weakness.  Indeed, the December 2010 commented that the Veteran was in minimal distress due to his right knee, that there was no change in range of motion due to painful motion or weakness, and that there was no obvious weakness.  He also described the disability as being mild and specifically stated that there were no chronic residuals consisting of any severe painful motion or significant weakness.  Therefore, the Board finds that an increased evaluation is not warranted under Diagnostic Code 5055.

In addition, the Board has considered the criteria for a rating in excess of 30 percent under Diagnostic Codes 5256, 5261, and 5262.  Under Diagnostic Code 5256, a 40 percent disability evaluation is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees, and a 50 percent disability evaluation is contemplated for ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent disability evaluation is assigned when there is ankylosis of the knee that is extremely unfavorable in flexion at an angle of 45 degrees or more.  In this case, the Veteran has not been shown to have any form of ankylosis.  The aforementioned range of motion findings clearly show that his right knee is not fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Indeed, the December 2010 VA examiner stated that there was no ankylosis.  Thus, an increased evaluation is not warranted under Diagnostic Code 5256.

 Regarding Diagnostic Code 5261, the Veteran has consistently had zero degrees of extension, which is normal.  38 C.F.R. § 4.71a, Plate II.  To warrant a 40 percent evaluation, his extension must be limited to 30 degrees.  Therefore, he has not met the criteria for an increased evaluation under that diagnostic code.

Code 5262 contemplates impairment of the tibia and fibula.  A 40 percent disability rating is warranted for nonunion of tibia and fibula with loose motion requiring a brace.  In this case, there is no evidence of nonunion of the tibia and fibula with loose motion requiring a brace.  In fact, at his December 2010 VA examination, it was noted that the Veteran did not use any assistive device.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Diagnostic Code 5262.  

The Board does acknowledge that the Veteran did have slight instability during the December 2010 VA examination.  However, it appears that such symptomatology is already contemplated under Diagnostic Code 5055.  Indeed, that diagnostic code specifically states that intermediate degrees of severity should be evaluated under Diagnostic Codes 5256, 5261, or 5262.  There is no indication that the disability should be evaluated under Diagnostic Code 5257, which provides the rating criteria for lateral instability and recurrent subluxation.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Moreover, the Board notes that a 30 percent disability evaluation is the maximum rating available under Diagnostic Code 5257, and thus, a higher rating could not be assigned under that diagnostic code.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  At his December 2010 VA examination, he complained of painful motion of the right knee.  However, even when taking into account painful motion, the Veteran still had normal extension at zero degrees and flexion of 90 degrees.  Thus, his extension does not even meet the requirement for a noncompensable evaluation under DC 5261.  Moreover, the effect of the pain in the Veteran's right knee is already contemplated in the currently assigned 30 percent disability evaluation under Diagnostic Code 5055.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's residuals of a right knee replacement more closely approximates the 30 percent rating already assigned.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  


III.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 30 percent for residuals of a total right knee replacement is denied.  

REMAND

The United States Court of Appeals for Veterans Claims has held that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a May 2011 statement, the Veteran specifically asserted that he was unable to work because of his service-connected residuals of a right knee replacement.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  After the notice above has been provided and after undertaking any other development deemed appropriate, the RO should then adjudicate the claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran should be notified of the decision and afforded the opportunity to respond. 

3.  If TDIU is not granted, the RO should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


